DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 7/8/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bjorkman Jr. (5,388,753).
Regarding claim 8, Bjorkman discloses a system for welding steel sheet or plate continuously, wherein the system comprises: a welding head 18 configured to form a weld on one or more steel sheets or plates via relative movement between the one or more steel sheets or plates and the welding head; and a header 40 having a hollow body extending away from the welding head in the direction of welding, wherein the body defines a plurality of openings 34 oriented towards the weld, wherein the plurality of openings are configured to direct a flow of non- oxidizing gas towards the weld to simultaneously shield the weld from atmosphere and cool the weld (figures 1-5).  
Regarding claim 9, Bjorkman discloses a non-oxidizing gas source (not shown, goes into to pipe 42, figure 5), wherein the header includes a port in communication with the body (where tube 42 is attached to 44), wherein a tube 42 extends between the non- oxidizing gas source and the port to communicate non-oxidizing gas to the body (figures 4-5).  
Regarding claim 11, Bjorkman discloses that the non-oxidizing gas source is configured to provide one or more of argon, or nitrogen (column 3 lines 52-59).  
Regarding claim 12, Bjorkman discloses that the body defines a length, wherein the plurality of openings are defined by the body along the length of the body (figures 4-5).  
Regarding claim 13, Bjorkman discloses that the length of the body is configured to cool the weld to 500 C0 or less (column 2 lines 6-25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman Jr. (5,388,753) in view of Grapov et al. (2016/0368089).
Regarding claim 1, Bjorkman discloses an apparatus for use in a continuous welding system including a welding head wherein the apparatus comprises: a hollow elongate body 44 extending between two closed ends; and a port (connected to 42) coupled to a non-oxidizing gas source and in communication with the body, wherein the body defines a plurality of openings, wherein the openings 46 are configured to direct non-oxidizing gas towards the steel sheets or plates to simultaneously shield a weld formed by the welding head from atmosphere and cool the weld (figures 1-3).  
Bjorkman does not specifically disclose that the welding head configured to remain stationary relative to translating steel sheets or plates. However, Grapov discloses either moving a welding head or moving the stage holding the workpieces (paragraph 0035).  It is known to move either the workpiece or the welding head and moving either would produce similar results.  This is just a rearrangement of parts and is not a novel concept.  To one skilled in the art at the time of the invention it would have been obvious to move the sheets as this is just another option for welding and would produce similar results.
Regarding claim 2, Bjorkman discloses that the openings 46 defined by the body are arranged along a longitudinal axis of the body (figures 1-3).  
Regarding claim 3, Bjorkman discloses that each opening defined by the body is separated by an equal distance from each adjacent opening (figures 1-3).  
Regarding claim 4, Bjorkman discloses that each opening of the plurality of openings defines a first area, wherein the body defines a second area, wherein a third area is defined by the sum of the first area defined by each opening, wherein the second area is greater than the third area (figures 1-3).  
Regarding claim 5, since the areas are not specifically defined by size/shape, the area can be defined to where the second area is greater than the third area by a predetermined multiple of between 2 and 20.  
Regarding claim 6, Bjorkman discloses that the body defines a length, wherein the length is configured to cool the weld to 500 C or less (column 2 lines 6-25).  
Regarding claim 7, Bjorkman does not specifically state that the body defines a length, wherein the length is 1 meter or more.  However, determining the ideal size and shape for the length would have been obvious to one skilled in the art at the time of the invention based on the size and shape of the sheets to ensure that a proper/required amount of gas is applied the joint.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman Jr. (5,388,753) as applied to claim 12 above and further in view of Hobart (1,746,081).
Regarding claim 10, Bjorkman does not specifically disclose a valve, wherein the valve is in communication with the tube to control the pressure of non-oxidizing gas communicated to the body.  However, Hobart discloses using a valve 11 for controlling the supply of gas to a hood for welding (page 1, column 2 lines 89-100).  To one skilled in the art at the time of the invention it would have been obvious to use a valve as valves are well known in the art for controlling gas flow and to ensure that proper amount gas is being supplied during welding.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman Jr. (5,388,753) as applied to claim 12 above, and further in view of Grapov et al. (2016/0368089).
Regarding claim 14, Bjorkman does not specifically state that the body defines a length, wherein the length is 1 meter or more.  However, determining the ideal size and shape for the length would have been obvious to one skilled in the art at the time of the invention based on the size and shape of the sheets to ensure that a proper/required amount of gas is applied the joint.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735